—Judgment, Supreme Court, New York County (Ira Beal, J.), rendered January 4, 1994, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, and sentencing him, as a second felony offender, to concurrent terms of 41/2 to 9 years and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. The record does not support defendant’s claim that the officer tailored his testimony to meet constitutional objection (see, People v Garafolo, 44 AD2d 86, 88).
The jury verdict was not against the weight of the evidence. The police witness adequately explained any inconsistencies regarding the testimony at the hearing. Defendant’s other arguments are based on mere speculation. Concur — Murphy, P. J., Wallach, Ross, Nardelli and Tom, JJ.